Title: Enclosure: William Short to Diego de Gardoqui, 3 June 1794
From: Short, William
To: Gardoqui, Diego de



Aranjuez [Spain] June 3, 1794
sir

By this days post via Lisbon, I have recieved the inclosed bill of exch: for Dos 1220.19.4 drawn by Courteau Echenique Sanchez of Amsterdam on Mess. Pradal Truegas of Madrid, which I do myself the honor of indorsing to Y.E.—it being the amount of the two bills for interest which had been formerly remitted here on account of the debt due by the U.S. to Spain—the interest being calculated up to the 2nd of August following, when this bill became due.
This will leave the payment of that debt in the same state which I had the honor to announce to Y.E. on the 30th. of Nov. last, & I therefore do myself the honor of repeating ⟨Sir⟩ my request then made, that is to say, that Y.E. having examined & found just the statement made by the bankers of the U.S. of the payments of 174.011 dollars with interest thereon being completed, will direct the original obligation deposed in the Royal treasury ⟨to be⟩ returned to me, & the customary release given.
When I had formerly the honor of making this request Y.E. replied by your letter of the 7th of Decr. that the debt of the U.S. was much more considerable. ⟨As⟩ this proceeded from ⟨–⟩ the claims which Y.E. informed me existed against the U.S., with the specified debt which I had the honor of informing Y.E. I was directed to pay, I take it for granted my letter of the 10th. of Dec. to Y.E. must have put this subject in its proper light & I therefore beg leave to refer Y.E. to it.
I have chosen to wait until I should recieve the balance of ⟨that⟩ debt ⟨– –⟩, before troubling Y.E. again to renew my request to be enabled by the customary forms to shew to the sec. of the Treasury of the U.S. that I have executed his orders in discharging the debt of 174.011 dollars with interest thereon, which the bankers of the U.S. informed me was done agreeably to the account which they transmitted to me.
H.E. Dn. Diego de Gardoqui, Minister of Finance &c. &c. &c.
